DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2014/0176516; hereinafter Kim).
•	Regarding claim 1, Kim discloses a display device (figure 3) comprising: 
a display unit including a plurality of pixels (element 100 comprising elements P in figure 3); and 
a sensing unit disposed outside the display unit (element 420 in figure 5 and ¶ 80), 
wherein the sensing unit senses deterioration information of a driving transistor in each of the pixels through a plurality of sensing lines (¶ 148), and compensates for deterioration of the driving transistor (¶ 148), 
wherein the sensing unit senses the deterioration information during a first sensing period (¶ 148), and the first sensing period is included in each of a power-off period in which power for the display device to display an image is not supplied (¶ 148), a power-on ¶ 148), and an image display period in which the image is continuously displayed after the display device is turned on (¶ 148).
•	Regarding claims 10-14, Kim discloses everything claimed, as applied to claim 1.  Additionally, Kim discloses where:
Claim 10:	the display device senses the deterioration information of the driving transistor during a second sensing period included in the power-off period (¶s 129-132, in view of ¶ 128), and 
	a length of the second sensing period is longer than a length of the first sensing period (¶s 77 and 79).
Claim 11:	the length of the second sensing period is about 30 ms or more (¶ 79).
Claim 12:	first to third compensation periods are included in the power-off period, the power-on period, and the image display period, respectively (¶s 146-148), and 
	the deterioration of the driving transistor is compensated based on a sensing data value sensed in the second sensing period during the first to third compensation periods (¶ 148).
Claim 13:	the deterioration of the driving transistor is compensated during a fourth compensation period based on a first sensing data value sensed in the first sensing period included in the power-off period and a second sensing data value sensed in the first sensing period included in the power-on period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).
Claim 14:	the deterioration of the driving transistor is compensated during a fifth compensation period based on the first sensing data value sensed in the first sensing period included in the power-off period and a third sensing data value sensed in the first sensing period included in the image display period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Bae et al (US 2015/0187271; hereinafter Bae).
•	Regarding claim 2, Kim discloses everything claimed, as applied to claim 1.  However, Kim fails to disclose where a length of the first sensing period is in a range of about 10 µs to about 100 µs. 
	In the same field of endeavor, Bae discloses where a length of the first sensing period is in a range of about 10 µs to about 100 µs (¶ 60). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Bae, for the purpose of reducing the time required to detect and correct the threshold voltage and mobility of driving transistors (¶ 60).
•	Regarding claim 17, Kim discloses a method of driving a display device with a power-off period in which power for displaying an image is not supplied (¶s 146-148), a power-on period in which the display device is turned on (¶s 146-148), and an image display period in which the image is continuously displayed after the display device is turned on (¶s 146-148), the method comprising: 
sensing deterioration information of a driving transistor in a pixel of the display device during a first sensing period included in each of the power-off period, the power-on period, and the image display period (¶s 146-148); and 
compensating for deterioration of the driving transistor, based on a first sensing data value sensed in the first sensing period included in the power-off period and a second sensing data value sensed in the first sensing period included in the power-on period (¶s 146-148).

	In the same field of endeavor, Bae discloses where a length of the first sensing period is in a range of about 10 µs to about 100 µs (¶ 60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Bae, for the purpose of reducing the time required to detect and correct the threshold voltage and mobility of driving transistors (¶ 60).
•	Regarding claims 18-20, Kim, in view of Bae, discloses everything claimed, as applied to claim 17.  Additionally, Kim discloses where:
Claim 18:	the method further comprises: 
	sensing the deterioration information of the driving transistor during a second sensing period included in the power-off period (¶s 129-132, in view of ¶ 128), 
	a length of the second sensing period is longer than a length of the first sensing period (¶s 77 and 79), and 
	the length of the second sensing period is about 30 ms or more (¶ 79).
Claim 19:	the method further comprises: 
	compensating for the deterioration of the driving transistor during each of the power-off period, the power-on period, and the image display period, based on a sensing data value sensed in the second sensing period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).
Claim 20:	the method further comprises: 
	compensating for the deterioration of the driving transistor, based on the first sensing data value sensed in the first sensing period included in the power-off period and a third sensing data value sensed in the first sensing period included in the image display period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lee (US 2017/0039953; hereinafter Lee ’953).
•	Regarding claim 3, Kim discloses everything claimed, as applied to claim 1.  However, Kim fails to disclose the details of three separate drivers.
	In the same field of endeavor, Lee ‘953 discloses where the display device further comprises: 
a first scan driver which provides a scan signal to each of the pixels through a scan line (element 120 in figure 1); 
a second scan driver which provides a sensing scan signal to each of the pixels through a sensing scan line (element 140 in figure 1); and 
a data driver which provides a data voltage to each of the pixels through a data line (element 130 in figure 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Lee ‘953, for the purpose of detecting the degradation of OLEDs in pixels (¶ 51).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lee, and further in view of Yuan et al (US 2019/0147797; hereinafter Yuan).
•	Regarding claim 4, Kim, in view of Lee ’953, discloses everything claimed, as applied to claim 3.  Additionally, Kim discloses where each of the pixels comprises: 
a first transistor which is the driving transistor (element DT in figure 4); 
a second transistor connected between the data line and a gate electrode of the first transistor (element ST1 in figure 4), 
wherein the second transistor is turned on or off based on the scan signal (note the connection between element ST1 and scan in figure 4); and 
a third transistor connected between one electrode of the first transistor and a corresponding one of the sensing lines (element ST2 in figure 4), 
note the connection between element ST2 and sense in figure 4).
However, Kim, in view of Lee ’953, fails to disclose where the second transistor and the third transistor are simultaneously turned on and off in the first sensing period.
	In the same field of endeavor, Yuan discloses where the second transistor and the third transistor are simultaneously turned on and off in the first sensing period (compare Vscan1 to Vscan2 in figure 4 and figure 3 of Yuan to figure 4 of Kim).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Lee ’953, according to the teachings of Yuan, for the purpose of increasing display uniformity (¶ 23).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cho et al (US 2011/0102410; hereinafter Cho).
•	Regarding claim 5, Kim discloses everything claimed, as applied to claim 1.  However, Kim fails to disclose the details of a multiplexer and an analog-to-digital converter.
	In the same field of endeavor, Cho discloses where the sensing unit comprises: 
a multiplexer including a plurality of multiplexers including an input terminal connected to the sensing lines (elements 33A-33M in figure3 and ¶s 45-47); and 
an analog-to-digital converter which performs an analog-digital conversion on a sensing signal received from the sensing lines to generate sensing data which is a digital signal (element 35 in figure 3 and ¶ 48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Cho, for the purpose of reducing the chip size and power consumed by display processing circuitry (¶ 67).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cho, and further in view of Fish et al (US 2010/0045650; hereinafter Fish).
•	Regarding claims 6 and 7, Kim, in view of Cho, discloses everything claimed, as applied to claim 5.  However, Kim, in view of Cho, fails to disclose the details of an operational amplifier unit.

	In the same field of endeavor, Fish discloses where:
Claim 6:	the sensing unit further comprises an operational amplifier unit including a plurality of operational amplifiers connected between the multiplexer and the analog-to-digital converter (elements 110 in figure 13 and ¶ 146). 
Claim 7:	the number of the operational amplifiers included in the operational amplifier unit is equal to or less than the number of the sensing lines (figure 13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim, as modified by Cho, according to the teachings of Fish, for the purpose of reducing IC requirements in a display device (¶ 144).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Ohara et al (US 2017/0316735; hereinafter Ohara).
•	Regarding claim 15, Kim discloses everything claimed, as applied to claim 14.  Additionally, Kim discloses where the fifth compensation period is included a plurality of times in the image display period (at least suggested by ¶s 138 and 146-148; where each horizontal line sensing may be interpreted as a separate compensation period).  However, Kim fails to disclose where, in each of the fifth compensation periods, a threshold voltage of the driving transistor is compensated in a step manner.
	In the same field of endeavor, Ohara discloses where, in each of the fifth compensation periods, a threshold voltage of the driving transistor is compensated in a step manner (¶s 92 and 93).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Ohara, for the purpose of increasing luminance uniformity (¶ 14).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lee et al (US 2017/0124949; hereinafter Lee ‘949).
•	Regarding claim 16, Kim discloses everything claimed, as applied to claim 1.  However, Kim fails to explicitly disclose where the first sensing period included in the image display period is included in a vertical blanking period in which image display is stopped.
	In the same field of endeavor, Lee ‘949 discloses where the first sensing period included in the image display period is included in a vertical blanking period in which image display is stopped (¶ 39).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Lee ‘949, for the purpose of compensating for deviations among pixels (¶s 37-39).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in claim 8, where “the operational amplifier unit comprises: a first operational amplifier and a second operational amplifier, each of which integrates, samples, and scales a current flowing through the sensing lines, and differentially amplifies an output at one output terminal of the multiplexers; and a third operational amplifier including an inverting input terminal connected to another output terminal of each of the multiplexer, and a non-inverting input terminal to which an initialization voltage is provided”, in combination with all the limitations in all the claims from which it depends.  Claim 9 is objected to based on its dependence from claim 8.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        09/10/2021